
	
		I
		111th CONGRESS
		1st Session
		H. R. 1505
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mrs. Schmidt (for
			 herself and Mr. Oberstar) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to provide services for birth parents who have placed a child for adoption, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Birth Parent Assistance Act of
			 2009.
		2.PurposesThe purposes of this Act are—
			(1)to enhance
			 post-placement services for birth parents who have placed a child for
			 adoption;
			(2)to initiate or
			 enhance post-placement counseling services for birth parents who have placed a
			 child for adoption; and
			(3)to identify how
			 post-placement services for birth parents who have placed a child for adoption
			 can be improved.
			3.Authorization of
			 post-adoption services for birth parents
			(a)Services
			 authorizedThe Secretary of
			 Health and Human Services shall, either directly or by grant to or contract
			 with the eligible entities described in subsection (b), provide services
			 described in subsection (c) for birth parents who have placed a child for
			 adoption.
			(b)Eligible
			 entitiesThe eligible entities referred to in subsection (a) are
			 States, local governmental entities, and public or private agencies or
			 organizations, including public or private licensed child welfare or adoption
			 agencies or adoptive family groups and faith-based organizations.
			(c)Types of
			 servicesThe types of services referred to in subsection (a)
			 are—
				(1)post-legal
			 adoption services for birth parents;
				(2)counseling
			 services for birth parents who have placed a child for adoption,
			 including—
					(A)individual
			 counseling;
					(B)group counseling;
			 and
					(C)family counseling;
			 and
					(3)training of mental health professionals,
			 social workers, and staff at hospitals and other appropriate birth care
			 facilities relating to interaction of such individuals with birth parents and
			 adoptive families.
				(d)ApplicationEach eligible entity referred to in
			 subsection (a) that desires to receive a grant or enter into a contract with
			 the Secretary under subsection (a) shall submit an application to the Secretary
			 that describes the manner in which the entity will use funds under the grant or
			 contract during the 3 fiscal years subsequent to the date of the application to
			 accomplish the purposes of this section. Such application shall be in a form
			 and manner determined to be appropriate by the Secretary.
			(e)ReportsThe Secretary shall require each eligible
			 entity referred to in subsection (a) that receives a grant or enters into a
			 contract with the Secretary under subsection (a) to submit to the Secretary a
			 report on the services provided or activities carried out by the entity for
			 each fiscal year for which the entity receives amounts under the grant or
			 contract. The report shall contain such information as the Secretary determines
			 is necessary to provide an accurate description of the services provided or
			 activities carried out with such amounts.
			(f)Services To
			 supplement and not supplantServices provided under a grant or contract
			 under subsection (a) shall supplement, and not supplant, services provided
			 using any other funds made available for the same general purposes.
			(g)Technical
			 assistance and administrative provisionsThe Secretary shall—
				(1)provide technical
			 assistance to eligible entities referred to in subsection (a) that receive a
			 grant or enter into a contract with the Secretary under subsection (a) for
			 purposes of providing the services described in subsection (c);
				(2)as appropriate,
			 coordinate the provision of services described in subsection (c) with other
			 adoption-related research, training, services, and assistance activities
			 carried out by the Department of Health and Human Services; and
				(3)either directly,
			 or by grant to or contract with a public or private agency or
			 organization—
					(A)evaluate the
			 implementation and effectiveness of the provision of services described in
			 subsection (c) and other activities carried out under this section;
					(B)identify different
			 post-placement services provided for birth parents, the availability and
			 utilization of such services, and how post-placement services might be
			 improved; and
					(C)not later than 3 years after the date of
			 the enactment of this Act, submit to Congress a report that contains the
			 results of the evaluation under subparagraph (A) and the information described
			 in subparagraph (B).
					4.Authorization of
			 appropriations
			(a)In
			 generalTo carry out this
			 Act, there are authorized to be appropriated to the Secretary of Health and
			 Human Services—
				(1)$30,000,000 for
			 fiscal year 2010; and
				(2)such sums as may
			 be necessary for each of the fiscal years 2011 through 2014.
				(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			
